Citation Nr: 0001781	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-32 586A	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision of the Board of Veterans' 
Appeals denying service connection for post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error.

(The issue of whether a March 1972 rating decision that 
denied service connection for a nervous disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error, Docket Number 98-02 789, is the subject of a separate 
decision).



REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the veteran received in April 1998 
alleging clear and unmistakable error in a June 1990 Board 
decision.


FINDINGS OF FACT

1.  In June 1990, the Board denied entitlement to service 
connection for PTSD on the basis of non-verified stressors.

2.  The evidence of record before the Board in June 1990 
reflected numerous diagnoses of PTSD made by VA medical 
examiners and the veteran's treating clinical psychologist 
based on his combat experiences in Vietnam and there was of 
record a report from the U. S. Army and Joint Services 
Environmental Support Group that verified that at least three 
of his reported stressors (two members of his unit killed in 
action and enemy attacks on his base area locations).


CONCLUSION OF LAW

The Board's June 1990 decision was clearly and unmistakably 
erroneous for failing to grant service connection for PTSD.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1403(a) 
& (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).

Initially, the Board notes that service connection for PTSD 
was granted by rating decision in April 1994 and assigned a 
100 percent disability rating effective from November 8, 
1991.  Hence, the clear and unmistakable error motion 
challenging the Board's denial of service connection for PTSD 
in the June 1990 decision is, in effect, a motion seeking 
reversal of the Board's decision for purposes of entitlement 
to an earlier effective date for the grant of service 
connection for PTSD under 38 C.F.R. § 20.1406(a) (1999).

The Board's decision of June 1990 denied entitlement to 
service connection for PTSD on the basis that a verified 
stressor had not been confirmed.  Evidence reviewed by the 
Board at that time included the veteran's service medical and 
personnel records; VA mental hygiene clinic, psychological 
evaluation and medical opinion reports from the veteran's 
treating clinical psychologist, Robert W. Huwieler, Ph.D., 
dated in 1986-89; VA hospital reports dated in 1986-87, 
including the report of a period of inpatient observation and 
evaluation conducted in December 1987; and, the report of the 
U. S. Army & Joint Services Environmental Support Group (ESG) 
dated June 21, 1989.

In reviewing the evidence then of record, the Board in its 
June 1990 decision set forth the following reasons and bases 
in support of its denial of the claim:

In order to establish service connection 
for [PTSD], it must be shown that the 
veteran experienced sufficient inservice 
stressors to support a diagnosis of 
[PTSD], and it must be shown that he 
manifests sufficient symptomatology which 
meet the criteria for a diagnosis of 
[PTSD].  It has been contended that, in 
the instant case, sufficient inservice 
stressors to support this diagnosis have 
been demonstrated.  The veteran has 
reported numerous stressors including 
being tortured as a prisoner of war, 
being wounded on two occasions, being on 
perimeter duty when his base was overrun, 
witnessing the deaths of numerous of his 
fellow servicemen and hundreds of enemy 
soldiers, being forced to call in 
artillery barrages on his own men, and 
seeing a Cambodian boy he befriended 
killed.  None of these stressors, 
however, have been confirmed.  Indeed the 
U. S. Army and Joint Services 
Environmental Support Group has reported 
that the veteran's units sustained only 
light casualties during the period he 
served with them.  Intense combat, of the 
type described by the veteran, was not 
confirmed.  Thus, while it is true that 
on several occasions he has been 
diagnosed as having [PTSD]; [sic] 
sufficient inservice stressors to relate 
this condition to service have not been 
demonstrated.  The Board has considered 
the doctrine of reasonable doubt, but 
does not find a basis on which to allow 
this appeal.

The above-cited service personnel records disclosed that the 
veteran served in the U. S. Army from August 1966 to August 
1969, which included a one-year tour of duty in the Republic 
of Vietnam from September 1967 to September 1968.  While in 
Vietnam, the veteran was first assigned to Battery C, 7th 
Battalion, 9th Artillery as a Cannoneer and Ammo Handler 
(from September 27, 1967 to April 24, 1968), and then to 
Battery B, 5th Battalion, 42nd Artillery as an Ammo Handler 
(from April 25, 1968 to September 29, 1968).  In connection 
with his appeal to the Board, the veteran submitted a 
"Statement in Support of Claim," VA Form 21-4138, in 
January 1987 which detailed many stressor incidents he 
claimed occurred while he was assigned to these units in 
Vietnam; among these were his account of witnessing the 
deaths of two fellow servicemen that he specifically named 
(Sergeants [redacted] and [redacted]) during the time he was 
assigned to C Battery (September 1967 to April 1968) and his 
accounts of enemy attacks on his base area location while he 
was assigned to C Battery as well as B Battery (April 1968 to 
September 1968).  While many of his claimed stressors were 
not verified, including his accounts of being a prisoner of 
war and suffering shell fragment wounds, the U. S. Army and 
Joint Services Environmental Support Group verified in its 
report of June 1989 that the aforementioned servicemen, [redacted]
[redacted] and [redacted], were members of the veteran's unit 
(C Battery) when they were both killed in action on November 
23, 1967, although the details of their deaths could not be 
further described by the unit history records obtained by U. 
S. Army and Joint Services Environmental Support Group.  In 
addition, U. S. Army and Joint Services Environmental Support 
Group verified enemy attacks on the base area locations of 
the veteran's units (C Battery was attacked by enemy mortar 
fire on October 27, 1967 and B Battery was attacked by enemy 
soldiers in the Long Thanh area of III Corps on September 14 
and 15, 1968).

Although the Board essentially conceded the diagnosis of PTSD 
in its decision of June 1990, relying instead on non-verified 
stressors to deny the claim, the above-cited medical evidence 
included no less than sixteen medical report entries showing 
a diagnosis of PTSD based on the veteran's Vietnam combat 
experiences.  The first record diagnosis of PTSD was made in 
an October 1986 VA psychological testing report by the 
veteran's treating mental health care professional, Dr. 
Huwieler, a VA clinical psychologist.  The record before the 
Board in June 1990 also showed that a majority of these 
diagnoses were made by the aforementioned Dr. Huwieler over 
the course of three years (1986-1989) of treatment which 
included extensive outpatient therapy and clinical-
psychological testing.  In addition to Dr. Huwieler, 
diagnoses of PTSD were made by K. L. Koehn, M.D., following a 
period of VA hospitalization in November-December 1986; by J. 
K. Day, M.D., following a period of VA hospitalization in 
December 1986-January 1987; and by A. Bratton, M.D., Dr. 
Huwieler's boss and Chief of Mental Hygiene Clinic, who 
stated his agreement with the diagnosis of PTSD in a report 
authored by Dr. Huwieler that was prepared in response to the 
report of a period of VA inpatient observation and evaluation 
(O & E) in December 1987 that determined that the veteran had 
a mixed personality disorder versus PTSD.  Dr. Huwieler in 
particular provided extensive and detailed psychological 
assessments of the veteran's PTSD and stated on many 
occasions that the veteran displayed classic PTSD 
symptomatology.  Medical evidence that did not reflect a 
diagnosis of PTSD from 1986 forward consisted only of four 
medical records: two VA hospital reports showing admissions 
in September 1986 and November 1986, a report of outpatient O 
& E conducted in June 1987, and the above-cited inpatient O & 
E report dated in December 1987.  All of these reports 
diagnosed the veteran's condition as a mixed personality 
disorder with histrionic features.

Applicable regulations in effect when the Board issued its 
decision in June 1990 did not provide specific criteria to 
establish entitlement to service connection for PTSD.  
Instead, the general provisions governing claims for service 
connection based on wartime service under title 38, United 
States Code and title 38 Code of Federal Regulations, which 
are substantively unchanged from that time, were for 
application.  However, and although not cited in the Board's 
June 1990 decision, applicable regulatory provisions under 
Part 4 of 38 C.F.R. set forth "general considerations" for 
evaluating mental disorders, and in this regard, provided 
that a diagnosis of a mental disorder was to be based on the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III).  See 38 C.F.R. § 4.125 (1989).

The psychiatric nomenclature for PTSD based on DSM-III 
criteria was not set out in the regulations when the Board 
issued its decision in June 1990, however, applicable 
provisions of the VA Adjudication Manual, M21-1, Part III, 
Section 50.45, were in effect at that time and these 
provisions essentially restated the criteria to establish a 
diagnosis of PTSD under DSM-III criteria.  Although the Board 
was not legally bound to apply these manual provisions, 
section 50.45 of the M21-1 indicated that service connection 
for PTSD required a clear diagnosis of the disorder based a 
detailed history of the stressful event or events thought to 
cause it and a full description of the past and present 
related symptoms, together with a link between current 
symptoms and a verified inservice stressor.  Section 50.45 
further indicated that any evidence available from the 
service department showing that the veteran served in the 
area in which the stressful event allegedly occurred and any 
evidence supporting the description of the event would 
constitute "reasonably supportive" evidence to show that 
the claimed inservice stressor actually occurred. As these 
provisions essentially restated the criteria to establish a 
diagnosis of PTSD under the DSM-III, the Board in June 1990 
was required to apply the spirit, if not the letter, of these 
provisions under the auspices of 38 C.F.R. § 4.125, as 
detailed above.

In view of the above, the Board concludes that clear and 
unmistakable error was committed by the Board in the June 
1990 decision on the grounds that it failed to grant service 
connection for PTSD where the evidence then of record showed 
a clear diagnosis of PTSD under DSM-III criteria based on the 
veteran's Vietnam combat experiences, and where there was 
reasonably supportive evidence to verify that at least three 
of the veteran's claimed inservice stressors actually 
occurred.  First of all, the medical evidence before the 
Board in June 1990 clearly showed by a substantial 
preponderance of relevant and probative evidence, 
particularly, the medical reports and opinions of Dr. 
Huwieler, that the veteran had PTSD based on his Vietnam 
combat experiences.  Second, the veteran's service records 
clearly showed that he was in combat in Vietnam based on his 
duty locations and assignments, notwithstanding the fact that 
it was not proved that he was ever a prisoner of war or was 
wounded in combat.  Thirdly, and most importantly, the record 
before the Board in June 1990 clearly and unequivocally 
showed that at least three of his claimed inservice stressors 
occurred and therefore, these stressors were verified.  On 
this point, the Board in June 1990 completely missed the mark 
when it stated that none of his stressors were confirmed.  
Accordingly, given the state of the record, the Board 
concludes that this finding of non-verified stressors was 
clearly and unmistakably erroneous because under the 
applicable legal authority then in effect, as detailed above, 
the veteran had established that he had PTSD under DSM-III 
criteria, to include verification that some of his related 
Vietnam combat stressors actually occurred.  With these facts 
for consideration, the Board concludes that had the error not 
been made, it is clear that the end-result would therefore 
have been manifestly different, i.e., entitlement to service 
connection for PTSD would have been warranted.


ORDER

The veteran's motion alleging clear and unmistakable error is 
granted to the extent that the Board's June 1990 decision is 
reversed as to its denial of service connection for PTSD, and 
the RO is directed to assign a new effective date for the 
grant of service connection for PTSD in accordance with 38 
C.F.R. § 20.1406(a) (1999).



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


